EXHIBIT 10.11
WESTMORELAND COAL COMPANY
Restricted Stock Agreement
Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors
     Name of Recipient:
     Number of shares of restricted
     common stock awarded:
     Grant Date:
     Westmoreland Coal Company (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2007 Equity Incentive Plan for Employees and Non-Employee
Directors (the “Plan”) and the terms and conditions contained in this Restricted
Stock Agreement. Please confirm your acceptance of this restricted stock award
and of the terms and conditions of this Agreement by signing a copy of this
Agreement where indicated below.

            WESTMORELAND COAL COMPANY
      By:           Name:           Title:        

     
Accepted and Agreed:
   
 
   
 
Name:
   

 



--------------------------------------------------------------------------------



 



WESTMORELAND COAL COMPANY
Restricted Stock Agreement
Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors
     The terms and conditions of the award of shares of restricted common stock
of the Company (the “Restricted Shares”) made to the Recipient, as set forth on
the cover page of this Agreement, are as follows:
     1. Issuance of Restricted Shares.
          (a) The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of Recipient’s service as a member of the Company’s board of
directors (the “Board”).
          (b) As promptly as practicable following the Grant Date, the Company
shall issue one or more certificates in the name of the Recipient for the
Restricted Shares. Such certificate(s) shall initially be held on behalf of the
Recipient by the Secretary of the Company. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Secretary shall, if requested
by the Recipient, deliver to the Recipient a certificate representing the vested
Restricted Shares. The Recipient agrees that the Restricted Shares shall be
subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.
     2. Vesting.
          (a) Vesting Schedule. Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule: ___% of the total number of Restricted Shares shall vest on
the [first anniversary] of the Grant Date and ___% of the total number of
Restricted Shares shall vest at the end of each successive ___-month period
following the [first anniversary] of the Grant Date, through and including the
___anniversary of the Grant Date. Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.
          (b) Acceleration of Vesting. Notwithstanding the foregoing vesting
schedule, (i) upon the occurrence of a Reorganization Event or a Change in
Control Event (as such terms are defined in the 2007 Plan), all unvested
Restricted Shares shall be treated in accordance with Sections 10(b) and 10(c)
of the 2007 Plan and (ii) all unvested Restricted Shares shall vest effective
immediately prior to the death or Disability (as defined below) of the
Recipient. For purposes of this Agreement, “Disability” means: (A) the term
“Disability” as used in the Company’s long-term disability plan, if any; or
(B) if clause (A) is not applicable, a physical or mental infirmity which
impairs the Recipient’s ability to substantially perform his or her duties for a
period of 180 consecutive days.

2



--------------------------------------------------------------------------------



 



     3. Forfeiture of Unvested Restricted Shares Upon Termination of Service.
     If the Recipient’s service as a member of the Board terminates under
circumstances other than as provided in Section 2(b) above, all of the
Restricted Shares that are unvested as of the time of such termination shall be
forfeited immediately and automatically to the Company, without the payment of
any consideration to the Recipient, effective as of such termination, unless the
Company’s Board of Directors, in its sole discretion, approves the vesting of
such shares of Restricted Shares. The Recipient hereby authorizes the Company to
take any actions necessary or appropriate to cancel any certificate(s)
representing forfeited Restricted Shares and transfer ownership of such
forfeited Restricted Shares to the Company; and if the Company or its transfer
agent requires an executed stock power or similar confirmatory instrument in
connection with such cancellation and transfer, the Recipient shall promptly
execute and deliver the same to the Company. The Recipient shall have no further
rights with respect to any Restricted Shares that are so forfeited.
     4. Restrictions on Transfer.
     The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Recipient may transfer such Restricted Shares: to
or for the benefit of any spouse, parents, children, step-children,
grandchildren, legal dependents and any other relatives approved by the
Compensation and Benefits Committee (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Recipient and/or Approved
Relatives, provided that such Restricted Shares shall remain subject to this
Agreement (including without limitation the forfeiture provisions set forth in
Section 3 and the restrictions on transfer set forth in this Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement. The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.
     5. Restrictive Legends.
     All certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under applicable law:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

3



--------------------------------------------------------------------------------



 



     6. Rights as a Shareholder. Except as otherwise provided in this Agreement,
for so long as the Recipient is the registered owner of the Restricted Shares,
the Recipient shall (i) have the right to vote the Restricted Shares and act in
respect of the Restricted Shares at any meeting of shareholders and (ii) be
entitled to all ordinary cash dividends paid with respect to the Restricted
Shares. If any dividends or distributions are paid in shares, or consist of a
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the shares, cash or other property will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were paid.
     7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
     8. Tax Matters. The Recipient acknowledges that he or she is responsible
for obtaining the advice of the Recipient’s own tax advisors with respect to the
acquisition of the Restricted Shares, and the Recipient is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to the tax consequences relating to the Restricted
Shares. The Recipient understands that the Recipient (and not the Company) shall
be responsible for the Recipient’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the Restricted Shares. The
Recipient acknowledges that he or she has been informed of the availability of
making an election under Section 83(b) of the Internal Revenue Code, as amended,
with respect to the issuance of the Restricted Shares and that the Recipient has
decided not to file a Section 83(b) election.
     9. Miscellaneous.
          (a) Authority of Compensation and Benefits Committee. In making any
decisions or taking any actions with respect to the matters covered by this
Agreement, the Compensation and Benefits Committee shall have all of the
authority and discretion, and shall be subject to all of the protections,
provided for in the Plan. All decisions and actions by the Compensation and
Benefits Committee with respect to this Agreement shall be made in the
Compensation and Benefits Committee’s discretion and shall be final and binding
on the Recipient.
          (b) No Right to Continued Service. The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued service as a member of the Board, this
Agreement does not constitute an express or implied promise of continued service
or confer upon the Recipient any rights with respect to continued service on the
Board.
          (c) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
          (d) Recipient’s Acknowledgments. The Recipient acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

4